Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot 2.0. Applicant submitted a request to participate in AFCP 2.0 on February 26, 2021. This request is denied because in the examiner’s professional judgment, the response cannot be fully considered, even given the provisions of AFCP 2.0. See http://www.uspto.gov/patents/init_events/afcp.jsp. Entry of the proposed amendments may overcome some of the rejections of record and necessitate a new search, which goes beyond the consideration to which applicants are entitled, even within the time allotted under AFCP 2.0.

Continuation of Box 3. The proposed amendments will not be entered because the proposed amendments to claim 1 substantially change the scope of the claimed invention, and it does not place the case in better condition for appeal. The claims seek to require an expression vector encoding at least one HIV antiviral fusion inhibitor which is an antibody that binds to an HIV epitope “wherein said expression vector modifies the genome of the MSCs”. The Specification merely teaches replication defective lentiviral  (LV)- based or murine leukemia (MLV)- based expression vector that are used to transfect a packaging cell line that constitutively express the MLV Gag/Pol and amphotropic envelope genes.  In alternative embodiments, lentiviral  (LV)- based or murine leukemia (MLV)- based expression vector are cotransfected with HIV packaging plasmids encoding gag/pol and envelope. Thus a search and consideration of how an expression vector would allow modification of the genome of the MSCs would require to examine the art made of record, and of the specification for support of the amendment. Thus, such an amendment as claimed would necessitate a new search that cannot be performed in the time provided by AFP 2.0.

Continuation of 11. does NOT place the application in condition for allowance because Applicants’ arguments rely upon and are directed to the proposed amendments. As the claims’ amendment has not been entered, applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.
Response to arguments
Claim Rejections - 35 USC § 112(b)
The examiner maintains the rejection of claims  1-3 under 35 U.S.C. 112, (b).  Applicants arguments based on the proposed amendments are not persuasive, because the claim amendments have not been entered.
Claim Rejections - 35 USC § 103
The examiner maintains the rejection of claims 1-3 under 35 U.S.C. 103(a) as being unpatentable over Laer et al., (US Pub 2011/0027240; of record) in view of Connors et al (US Patent 9,475,862; of record) and Guenaga et al., (US Pub. 2020/0123236; filing priority Oct. 17, 2016).
Response to Applicants’ Arguments as they apply to rejection of claims 1-3 under 35 USC § 103
At pages 5-9 of the remarks filed on 2/26/2021, Applicants essentially argue that: 1) “None of the host cells in Connors and Guenaga are part of the pharmaceutical composition”, 2) “ Both Connors and Guenaga are directed to pharmaceutical compositions comprising an antibody and a conventional pharmaceutically acceptable carrier”, 3) “Both Connors and Guenaga are directed to pharmaceutical compositions that already block HIV infections” 4) “It makes no sense to replace the antibodies in Connors or Guenaga with the peptides of Laer to arrive at the same invention, especially considering there is no suggestion of an improvement via such modification”, 5) “Further, neither Connors nor Guenaga teach a pharmaceutical composition comprising cells of any kind, which is required by claim 1. Their pharmaceutical compositions only include an antibody and a conventional pharmaceutically acceptable carrier. Thus, the element of a MSC in the pharmaceutical composition would also be missing”, 6), “Connors and Guenaga are directed to methods of using modified host cells to express/produce a supply of antibodies that are then isolated from the host cells before being used in a pharmaceutical composition. Modifying this art to replace the antibodies with peptides, or other chemicals, will not read on claims directed to pharmaceutical compositions "comprising mesenchymal stem cells (MSC)", 7) “Laer already teaches a method for treating HIV infections so one with skill would not be motivated to modify the method in the absence of any known improvement.”, 8), “there is no reasonable expectation of success in modifying Laer to express in vivo expression levels of active components that are sufficient to benefit a patient have not been achieved. There is no evidence that the antibodies in Connors and Guenaga can be successfully expressed in vivo. As such, one with skill would expect, based on the combination of Laer, Connors and Guenaga, that in vivo expression of antibodies would not be successful”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1),  2), and 8), the fact that Connors, for example, teaches isolated host cells that express nucleic acid sequences encoding monoclonal neutralizing antibodies that specifically bind to the HIV-1 gp41 membrane-proximal external region (MPER) does not undermine the rejection of record. Applicant has not articulated why, a transgene encoding a monoclonal neutralizing antibody that is introduced into a host cell for expression could not be introduced into the mesenchymal cells of Laer and successfully replace a transgene encoding  a secretable HIV-1 fusion inhibitory peptide. In fact, the examiner has previously documented that recombinant expression vectors expressing gene products larger than the secretable HIV-1 fusion inhibitory peptide of Laer are introduced into mesenchymal stem cells (hMSCs). This evidenced has been unrebutted by Applicant. As previously noted at page 11 of the final office action filed on 12/30/2020, Balyasnikova et al.,, (PLoS ONE ; March 2010 ; e9750; pp. 1-10; of record) discloses genetically modified human mesenchymal stem cells (hMSCs) successfully nucleofected with a plasmid to express a single-chain antibody (scFv) on their surface against a tumor specific antigen. Likwise, Altanerova et al., (International Journal of Cancer 2010; pp. 223-231) discloses human adipose tissue‐derived mesenchymal stem cells (AT‐MSCs) infected with retrovirus to express the CDy::UPRT (yeast cytosinedeaminase::uracil phosphoribosyl transferase ) gene. The knowledge and teachings relied on in the instant rejection pertain to generic knowledge/skills/techniques relevant to making pharmaceutical compositions comprising host cells and gene vector expression systems including retroviral vectors encoding peptides and neutralizing antibodies against HIV. See also MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” (emphasis added).
Regarding 3) , 4), and 7),  the examiner has not articulated that the motivation to combine Connors or Guenaga with Laer et al., is to improve the pharmaceutical composition of Laer for the treatment of a patient infected with the human immunodeficiency virus.  The rational used to combine the teachings of  Laer with Connors or Guenaga is the substitution of the recombinant vector of Connors or Guenaga encoding an HIV  neutralizing antibody for the recombinant vector of Laer encoding HIV entry inhibitory peptides. All of the elements of the claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention. As set forth in the Ninth Edition of the M.P.E.P., obviousness may be predicated on any rationale so long as it contains “clear articulation of the reason(s) why the claimed invention would have been obvious” that “provide[s] a link between the factual findings and the legal conclusion of obviousness.” M.P.E.P. § 2143. Obviousness also requires a reasonable expectation of success grounded in “at least some degree of predictability” as of the invention’s effective filing date; “absolute predictability” is not required. M.P.E.P. § 2143.02. Finally, a proper obviousness rejection must consider all limitations in the claim. M.P.E.P. § 2143.03. The examiner’s obviousness rejection within this Office action meets all of these criteria. 
	Regarding 5) and 6), in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection. Connors et al., clearly discloses use of nucleic acids in the form non-viral vectors (e.g., plasmids) or viral vectors (e.g., recombinant vaccinia virus, adeno-associated virus (AAV), herpes virus, retrovirus, cytomegalovirus) that can be introduced into a host cell (col. 63, lines 45-67) for expression of an antibody. Therefore, 
	Regarding 9), the instant claims are product claims requiring MSC transduced with an expression vector encoding at least one human immunodeficiency virus (HIV) antiviral fusion inhibitor which is an antibody that binds to HIV epitopes, wherein said MSCs express said human immunodeficiency virus (HIV) antiviral fusion inhibitor. The instant claims do not require a sufficient expression of the expressed antibody to benefit a patient in vivo. The claims are to (at least) a recombinant cell expressing a transgene; Laer et al., discloses progenitor cells or mesenchymal cells that are transduced or transfected with a recombinant vector encoding HIV entry inhibitory peptides; Connors et al., discloses host cells in which vectors encoding HIV neutralizing antibodies can be propagated and expressed, wherein the cells may be prokaryotic or eukaryotic (col 25, lines 42-45). Both  Laer and Connor disclose recombinant vectors expressing a transgene to block HIV infection, e.g., inhibitory peptides and monoclonal antibodies, respectively. So if transfection of MSC with a recombinant nucleic acid encoding a peptide provides a therapeutic composition comprising MSCs to a patient that prevents HIV entry into the cell, transfection of MSC with a recombinant nucleic acid encoding a monoclonal antibody against HIV, should be reasonably expected to provide a therapeutic composition comprising MSCs to a patient that prevents HIV entry into the cell, for the same reason transfection of MSCs with a recombinant nucleic acid encoding a peptide protects a patient against HIV infection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633